Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 7/5/2018 and 12/07/2018.  An initialed copy is attached to this Office Action.
Response to Amendment
The amendment to Claims 1, 3, 5-11, 14-17, and 20, and the cancellation Claim 2, filed 5/3/2021, is acknowledged and accepted.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 30-55 directed to invention non-elected without traverse.  Accordingly, claims 30-55 have been cancelled.
Claims 30-55 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2020.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Claims 30-55 have been cancelled.
Allowable Subject Matter
Claims 1 and 3-29 are allowed.
The following is an examiner's statement of reasons for allowance: 
With respect to Claim 1, while Frentz et al., "Microbial population dynamics by digital in-line holographic microscopy", in further in view of Jo et al., “Holographic deep learning for rapid optical screening of anthrax spores”, Frentz et al., disclose “an automated system (Figure 1(a)), comprising: an automated holographic optical apparatus (digital in-line holographic (DIH) microscopy, Introduction) situated to determine at least antimicrobial susceptibility of a microorganism (measure microbial population dynamics, Introduction) corresponding to an object (single cell, Introduction) in a sample (sample, Introduction) volume based on a detected variation over time (digital sensor adequately samples interference fringes without magnification, Introduction) of a hologram of the sample volume (hologram acquisition, Introduction), and a phenotypical behavior of the microorganism (phenotypical changes, Introduction),” and Jo et al., disclose “an output of at least one deeply supervised convolutional neural network (deeply supervised convolutional neural network, Introduction), wherein the phenotypical behavior of the microorganism (use of holographic deep learning for rapid optical screening of pathogens, Abstract and Discussion) is classified based on the detected variation (species and trained classifiers, Results) and the output of the at least one deeply supervised convolutional neural network (Discussion and Results);” Frentz et al., in view of Jo et al., fails to teach or suggest the aforementioned combination further comprising “wherein the holographic optical apparatus is an in-line holographic apparatus and the hologram is an in-line hologram; and wherein the in-line holographic optical apparatus includes a reference beam source situated to direct a reference beam to the sample volume, a sample receptacle situated to hold the sample volume in view of the reference beam, an optical sensor situated to detect the in-line hologram formed by the reference beam and the sample volume, and a controller coupled to the optical sensor and that includes at least one processor and one or more computer-readable storage media including stored instructions that, responsive to execution by the at least one processor, cause the controller to determine the variation over time of the in-line hologram.”
With respect to claims 3-29, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tamara Y. Washington/Patent Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872